     Case 2:20-cv-00604-KJM-GGH Document 10 Filed 06/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DANIEL STEVE DIXON,                                No. 2:20-cv-00604 KJM GGH P
12                      Petitioner,
13           v.                                         ORDER
14   JARED R. LOZANO, Warden,
15                      Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 15, 2020, the magistrate judge filed findings and recommendations, which were

21   served on petitioner and which contained notice to petitioner that any objections to the findings

22   and recommendations were to be filed within fourteen days. Petitioner has filed objections to the

23   findings and recommendations. ECF No. 9.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                       1
     Case 2:20-cv-00604-KJM-GGH Document 10 Filed 06/04/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed April 15, 2020, are adopted in full;
 3          2. This action is dismissed as a second or successive habeas corpus application without
 4   prejudice to its refiling with a copy of an order from the Ninth Circuit Court of Appeals
 5   authorizing petitioner to file a successive petition; and
 6          3. The clerk of court close this case.
 7   DATED: June 3, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
